Opinión disidente y concurrente emitida por el
Juez Aso-ciado Señor Rebollo López.
La aprobación y autorización de una consulta de ubica-ción y transacción por parte de la Junta de Planificación (en adelante Junta) —como la aquí radicada por la Com-pañía de Fomento Industrial— requiere que se lleve a cabo, o se celebre, un procedimiento cuasi judicial por parte de la referida Junta, a diferencia de uno cuasi legislativo.
La norma constitucional establecida por el Tribunal Supremo de los Estados Unidos, vigente actualmente, es a los efectos de que, por razones de naturaleza pragmática, no existe un derecho constitucional a ser oído en procedimien-tos cuasi legislativos de reglamentación. Bi Metallic Investment Co. v. State Board of Equalization, 239 U.S. 441 (1915).
Ahora bien, en relación con procedimientos cuasi judi-ciales, se ha reconocido el derecho constitucional a ser oído cuando una persona, o un grupo pequeño de personas, re-sultan excepcionalmente afectados por la determinación administrativa que adjudica unos hechos en disputa. *285Véanse: Londoner v. Denver, 210 U.S. 373 (1908); United States v. Florida East Coast R. Co., 410 U.S. 224 (1973).
No podemos estar conformes, en consecuencia, con la escueta y errónea norma que propulsan dos (2) de los inte-grantes del Tribunal en la opinión concurrente que emiten, a los efectos de que “bajo nuestra arquitectura constitucio-nal no es obligatoria la celebración de una vista pública al evaluarse la consulta de ubicación y transacción de una expropiación forzosa”. Opinión concurrente, págs. 283-284.
Somos del criterio que a la situación de hechos del pre-sente caso le es aplicable la norma establecida por el Tribunal Supremo federal en Londoner v. Denver, ante, y United States v. Florida East Coast R. Co., ante. Esto es, nos enfrentamos a una situación en que una persona o un grupo de personas resultan afectados, de manera excepcio-nal, por una determinación administrativa de índole cuasi judicial o adjudicativa de unos hechos en disputa; razón por la cual los aquí peticionarios, de haberlo solicitado, hu-bieran tenido derecho a la celebración de una vista.(1)
No obstante lo anteriormente expuesto, concurrimos con el resultado a que se llega en la opinión mayoritaria. Ello por la sencilla razón de que los peticionarios, a pesar de haber sido notificados de la solicitud de la Compañía de Fomento Industrial, se “cruzaron de brazos”, esto es, no pidieron audiencia ni levantaron reparos a la propuesta hasta después de haberse resuelto administrativamente la aprobación de la consulta.
*286- O -

 A nuestra manera de ver las cosas, no se puede ni debe minimizar la impor-tancia de la celebración de la vista, en esta clase de situaciones, por la agencia administrativa.
La cuestión a determinar por la Junta de Planificación —la conveniencia o no de la expropiación— es una que, necesariamente, requiere, y va dirigida a, la pericia y conocimiento técnico de la Junta.
La parte afectada, en consecuencia, debe tener la oportunidad, en una vista, de presentar sus puntos de vista, y prueba, con el propósito de tratar de convencer a la' Junta de su posición ya que, una vez resuelta la cuestión por dicha agencia adminis-trativa, la norma jurisprudencial —en revisión judicial— es de deferencia hacia la pericia y conocimiento (expertise) de la Junta; situación limitativa de las oportuni-dades de éxito que la parte puede tener en el proceso de revisión judicial.